Title: To James Madison from John Keemle, 4 August 1808
From: Keemle, John
To: Madison, James



Sir,
Philada. Augst. 4th. 1808.

Genl. John Shee, Collector of the port of Philada. departed this life last Evening.  In consequence thereof the Office which he filled is now vacant.  Having applied to the President, to appoint me as his successor in that office, I take the liberty of soliciting your favour & interest with the Presidt. in my behalf.
My recommendations forwarded to the Presidt. six Months ago, I trust are satisfactory.  Better & more respectable no one, that may apply, can produce.  If Revolutionary service; if a succession of losses, & extreme suffering during our struggle for Independence, are at all considered as meritorius, I think, Sir, I may presume some reward, in preference to such, as are bold enough to make application, without any personal merit whatever, or not Natural Americans.  Permit me to observe, that the appointment of foreigners, to offices, has excited, not only surprize, but a high degree of indignation in all true Americans; & I hope you will bear in mind, when you take the Presidential Chair (of which there is not the least doubt in my mind, for the whole Republican party is for your Election to that important Station) that Amercians ought to be preferred, & especially old Revolutionary officers, to any foreigners, however great & splendid their Talents may be.
Not being personally acquainted with you, I beg you to pardon the freedom I have taken of addressing myself to you.  Should the Presidt. favour me with the appointment of Collector of the port of Phila. your favour & interest will be gratefully remembered by an old Revolutionist of ’76, who has a large family to support.  With considerations of high esteem, I am your most obedt. Humble Servt.

John Keemle


P. S.  Dr. Ott of Georgetown, can give you all the information you may wish respecting me he having heard his Father frequently relate of my sufferings & sacrifices during the war, & the treatment my aged Mother received from the Brittish when in possession of Philada.  His Father Boarded with my Mother at that time.


J. K.

